


110 HR 711 IH: Troops to Teachers Improvement Act of

U.S. House of Representatives
2007-01-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 711
		IN THE HOUSE OF REPRESENTATIVES
		
			January 29, 2007
			Mr. Petri (for
			 himself and Ms. Matsui) introduced the
			 following bill; which was referred to the Committee on Education and Labor, and in
			 addition to the Committee on Armed
			 Services, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to ensure that participants in the Troops to Teachers program may teach at
		  a range of eligible schools.
	
	
		1.Short titleThis Act may be cited as the
			 Troops to Teachers Improvement Act of
			 2007.
		2.Participation
			 agreement and financial assistance under Troops to Teachers
			 programSection 2304 of the
			 Elementary and Secondary Education Act of 1965 is amended in subsection
			 (a)(1)(B) by striking for not less than 3 school years and all
			 that follows through the period at the end and inserting the following:
			 for not less than 3 school years, to begin the school year after
			 obtaining that certification or licensing, with a high-need local educational
			 agency or public charter school, as such terms are defined in section 2101 or,
			 if there is no high-need local educational agency or public charter school for
			 which the member is qualified to teach within a 50-mile radius of the member’s
			 residence, then under circumstances covered by section
			 2302(b)(2)..
		
